DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 11/09/2021 from which Claims 1-2 and 4-7 are pending where Claim 1 was amended and Claims 5-7 were added.  Claim 3 is cancelled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 11/09/2021.     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), 
Regarding Claims 6-7, Claim 6 recites R1 . . .  n-hexyl . . .” and Claim 7 recites “. . . R1 . . . n-hexyl, n-heptyl . . .”, while claim 1 from which claims 6-7 depend recites “. . . R1 represents an unsubstituted linear alkyl group having 8 to 20 carbon atoms . . .”   Therefore Claims 6-7 with R1 as n-hexyl or n-heptyl with 6 or 7 carbon atoms do not limit the subject matter of claim 1 upon which it depends, or fail to include all the limitations of the claim upon which it depends of R1 representing an unsubstituted linear alkyl group having 8 to 20 carbon atoms.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as obvious over JP 2015160811, English machine translation, Honma in view of U.S. 2004/0077892, Arkles.  
Regarding Claims 1-2, and 4-7, Honma discloses in the entire document, particularly in the abstract, ¶s 0001, 0008-0016 and claim 1 providing a highly efficient method for producing a cyclic silazane compound, which suppresses a reverse reaction by rapidly silylating an alcohol which causes the reverse reaction.  The method for 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (where R1 to R4 and n are as defined in the following general formula (1)) {reading on general formula (1) of pending Claim 1} by intermolecular cyclization of an organic silicon compound represented by general formula (1) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (where R1 is a C1-20 unsubstituted or substituted monovalent hydrocarbon group {overlapping R1 of pending Claim 1}; R2 is a C3-6 unsubstituted or substituted divalent hydrocarbon groups such as alkylene groups {reading on R2 as alkylene groups having 3 to 6 carbon atoms of pending Claim 1}; R3 and R4 are C1-10 unsubstituted or substituted monovalent hydrocarbon groups which may be the same or different {reading on R3 and R4 of pending Claim 1}; and n is an integer of 0 to 2) in the presence of a compound having a Si-N bond.  The cyclic silazane compound useful for a silane coupling agent, a surface treatment agent, a fiber treatment agent, an adhesive, a coating additive, and the like.  From ¶ 0011 R1 can be n-hexyl, isohexyl, n-heptyl, isoheptyl, n-octyl, isooctyl, tert-octyl, or n-nonylic {with n-octyl, isooctyl, tert-octyl, or n-nonylic for R1 reading on R1 of pending Claims 1- 2 and 6-7}.  Also from Claim 6 and ¶ 0026 cyclic silazane compound can be intramolecularly cyclized in the presence of a solvent such as hydrocarbon solvent like pentane, hexane, cyclohexane, heptane, isooctane, benzene, toluene, and xylene and ether and ester solvents.  For the overlapping range of carbon atoms for R1, R2, R3, and R4 in the cyclic silazane compounds of Honma to those of the pending claims 1-2 and 6-7 , as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 
Although Honma teaches at claim 6 and ¶ 0026 that for the intramolecular cyclization to general formula (2), Honma does not expressly disclose solvent in the treating agent or contacting or mixing with a substrate.   
Arkles like Honma is directed to cyclic azasilanes for surface treatments as disclosed in the abstract and at ¶s 0003 0020-0023, 0028, and 0032-0033 cyclic azasilanes, like 2,2-dimethoxy-N-butyl-1-aza-2-silacyclopentane and including volatile azasilanes may be used for the treatment of inorganic surfaces, particularly nanoparticles by a ring-opening reaction when non-hydrolytic deposition methods are required and for the surface modification of hydroxyl-containing surfaces, especially inorganic surfaces.  These azasilanes are also applicable for the functionalization of microelectronic and optoelectronic devices with features less than 10 nanometers, in which monolayer deposition and the formation of high functional density monolayers are critical.  Cyclic azasilanes react with the hydroxyl groups of a wide range of substrates at low temperatures by a ring-opening reaction that does not require water as a catalyst.  From ¶ 0020-0021 an azasilanecyclopentane which may be generally represented by the formula (I), 
    PNG
    media_image3.png
    111
    123
    media_image3.png
    Greyscale
in which there are no substituents other than hydrogen on the hydrocarbon portion of the ring which includes those carbons on 1 and R2, which may be the same or different and which may each independently be branched or linear, substituted or unsubstituted, alkyl, alkenyl or alkoxy groups preferably having from 1 to 3 carbon atoms.  Heteroatom substituents may be present as well, so that R1 and R2 may include functional groups but it is preferred that R1 and R2 be alkyl or alkoxy groups, where it is further preferred that at least one of R1 and R2 be an alkoxy group.  The R3 substituent on nitrogen may be hydrogen; a saturated or unsaturated, branched or linear, aliphatic hydrocarbon group, a branched or linear aralkyl group, or an aryl group, each with or without heteroatom substituents, having from 1 to 20, preferably 2 to 18 carbon atoms.  From ¶ 0028 the cyclic 1-aza-2-silanes as in Formula (I) rapidly react in the vapor or liquid state with a variety of hydroxylic substrates, particularly siliceous and inorganic substrates, and may be applied to a substrate {reading on contacting with a substrate of pending Claim 4} neat or in a solvent {reading on pending Claim 1}, preferably alkanols, such as ethanol, methanol, isopropanol or aqueous ethanol.  From ¶s 0032-0033, forming the azasilane uses ammonium salts or sulfuric acid, phosphonium salts or similar materials which react favorably with aminoalkoxysilanes to form the desired azasilanes.  The reaction is preferably performed in the absence of solvent (neat), but may also be performed in a solution of, for example THF, hydrocarbon, or other aprotic solvent. A preferred concentration of the reactants in solvent, if solvent is used, is about 10% by weight.  A mixture containing azasilane product and starting Claim 4}.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Honma cyclic silazane of formula 
    PNG
    media_image4.png
    90
    415
    media_image4.png
    Greyscale
 with R1 an unsubstituted hydrocarbon group with 1 to 20 carbons (C1-20) like octyl or nonyl, and R2 is a C3 to C6 unsubstituted hydrocarbon group and R3 and R4 are unsubstituted hydrocarbon groups with C1 to 10 and n is from 0-3 for treating agents, as afore-described for Claim 1, where from Arkles having a cyclic azasilane with solvent such that the similar cyclic silazane of Honma can be with a solvent for the same purpose for application to a substrate for surface treatment like surface treating inorganic substrates directly or is mixed with the substrate, motivated to have surface treatments for a variety of hydroxylic substrates, particularly siliceous and inorganic substrates, where the azasilanes  or cyclic silazanes are also applicable for the functionalization of microelectronic and optoelectronic devices with features less than 10 nanometers, for monolayer deposition and the formation of high functional density monolayers as for the surface treating agent of Claims 1-2 and 5-7 and the method of Claim 4.  The combination of Arkles with Honma has a reasonable expectation of success because both have cyclic 
Response to Arguments
Applicant's response filed 11/09/2021 with the explanation of the bonding for formula (1) along with the amendment to Claim 1 without any actual changes to the specification or any drawing is persuasive and those objections are withdrawn.  Applicant’s arguments directed to the rejections from the Honma and Arkles references have been fully considered but they are not persuasive.
Applicant argues there is no teaching or suggestion in the cited references that would have directed a person of ordinary skill in the art to the claimed invention.  
Assuming this statement is not intended merely to be conclusory, Applicant appears to argue that neither Honma nor Arkles disclose compounds in which R1 has 6 to 20 carbon atoms.  For the Honma reference applicant’s conclusion is not supported by fact.  As indicated in the rejection Honma discloses an R1 broadly from C1 to C20 and specifically as n-octyl, isooctyl, tert-octyl, or n-nonylic groups expressly reading on pending Claims 1-2, 5-7.  Also Arkles discloses that for cyclic silazanes, some of which overlap with some of those of Honma, like butyl, solvents are in a surface treatment for substrates.  Therefore one skilled in the art would consider it obvious to have a solvent for the cyclic alkyl silazanes of Honma.  
In accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  Patents are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  
Applicant also argues that in addition, the claimed invention provides surprising and unexpected results over the cited references, where Applicant discusses the results in Table 1 of the specification.  Applicant asserts as noted in the specification at ¶s 0098-0099 as shown in Table 1, it can be seen that the reactivity with the substrate and the durability and stability of the substrate after the surface treatment differ depending on the substituent of the amino group in the alkoxysilane compound having a cyclic silazane structure.  In contrast to the comparative examples when a surface treatment agent containing an alkoxysilane compound having a cyclic silazane structure including an unsubstituted linear alkyl group having 8 to 14 carbon atoms was used, the contact angle when the reaction time was short (Examples 1, 4, 7, and 10) was the same as the contact angle when the reaction time was long (Examples 2, 5, 8, and 11). That is, the cyclic silazane structure easily reacts with a hydroxyl group on the surface of the substrate to form a covalent bond, so that the contact angle reaches the maximum 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., durability of contact angle over a period of exposure or maximum contact angle achieved in a time quicker than lower alkyl groups or a covalent bond forming cyclic silazane with alkyl group of 8 to 20 carbon atoms increasing durability and stability of a treated substrate over cyclic silazanes with lower alkyl groups) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally in response in accordance with MPEP §716.02(e) Comparison With Closest Prior Art - an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1 which is identical to Applicants disclosure except for the solvent in the surface treatment agent.   
Further in response, the data discussed by Applicant are not persuasive given that they are not commensurate in scope with the scope of the present claims.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of different types of solvents given that the examples of Table 1 only used toluene and did not have alkyl groups higher than 14 carbon atoms. 
Still further in response in accordance with MPEP §716.02(b) I.  BURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTED AND SIGNIFICANT.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (R1 to R4 and n are as defined in the following general formula (1)): 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 by intermolecular cyclization of an organic silicon compound represented by general formula (1) (R1 is a C1-20 unsubstituted or substituted monovalent hydrocarbon group; R2 is a C3-6 unsubstituted or substituted divalent hydrocarbon groups; R3 and R4 are C1-10 unsubstituted or substituted monovalent hydrocarbon groups which may be the same or different; and n is an integer of 0 to 2) have a highly efficient method for producing a cyclic silazane compound, which suppresses a reverse reaction by rapidly silylating an alcohol which causes the reverse reaction.  Therefore the quick reaction with hydroxyls on the surface of a 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787